Citation Nr: 0110756	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a right wrist 
disability (residuals of fracture, with nonunion of ulna 
styloid with traumatic arthritis, status post radial 
styloidectomy and scaphoid colectomy), currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant served on active duty during World War II.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  On a VA examination conducted in March 2000, the examiner 
found that the appellant had range of motion loss of the 
right wrist joint due to pain caused by traumatic arthritis.

2.  Based on an examination conducted in May 2000, the 
appellant's physician reported that his right wrist arthritis 
had worsened since his previous evaluation in 1996.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture related to his 
right wrist so as to require referral for extraschedular 
consideration by designated authority.


CONCLUSIONS OF LAW

1.  The appellant's right wrist disability is entitled to a 
separate rating of 20 percent for traumatic arthritis, 
resulting in a combined rating of 40 percent, but no higher, 
pursuant to the regular schedular standards.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5211 (2000).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited 
therein.  Once the evidence is assembled, the Board must 
determine whether a preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; but if the evidence is in support 
of the claim or is in equal balance, the claim is allowed.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).
With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (2000) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (failure to consider section 
4.40 improper when that regulation made potentially 
applicable through assertions and issues raised in record).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's right wrist disability 
may be in order on three bases: (1) pursuant to the schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the U. S. Court of Appeals for Veterans Claims 
(the Court) stated that although a rating specialist was 
directed to review the recorded history of a disability in 
order to make an accurate evaluation, the regulations did not 
give past medical reports precedence over current findings.  
Id. at 58.  On this point, the Board notes that VA outpatient 
reports dated from July 1998 to March 2000 were obtained in 
connection with the claim on appeal (which was filed in March 
2000), but these treatment reports did not disclose any 
specific treatment for the right wrist disability.  The 
claims file shows that the appellant was previously examined 
for VA compensation purposes in connection with a prior claim 
in October-November 1998.  His current 20 percent rating has 
been in effect for many years (since 1986).  However, in 
light of Francisco, the Board will assign the greater weight 
of probative value to the medical evidence that is relevant 
to the claim, in particular, the recent VA compensation 
examination conducted in March 2000, and the examination 
summary report of Dr. F. H. Savoie, M.D., dated in May 2000, 
which the appellant waived initial RO-level consideration in 
favor of review by the Board under 38 C.F.R. § 20.1304 
(2000).

Clinical findings on the VA examination in March 2000 were 
significant for the appellant's complaints of pain in the 
metacarpophalangeal (MP) joints of the right hand and around 
the distal radius.  He also had some intermittent numbness of 
the first three fingers, which usually occurred during sleep 
or when driving his car.  His medical history was significant 
for sustaining a fractured wrist in 1943 when he fell off a 
horse.  In addition, his history was significant for surgery 
on his right wrist (status post radial styloidectomy and 
scaphoid colectomy), which was performed in 1991.  Physical 
examination disclosed that his right wrist was slightly 
larger than the left and that his right hand was shifted 
medially due to radial shortening, which left the head of 
ulna in a prominent position.  His range of motion on 
dorsiflexion was 0-40 degrees (with 0-70 being full motion) 
while palmer flexion was 0-40 degrees (with 0-80 being full 
motion).  Radial deviation of the wrist showed that he had 0-
10 degrees of motion (with 0-20 being full motion) while his 
ulnar deviation was 0-30 degrees (with 0-45 being full 
motion).  See 38 C.F.R. § 4.71, Plate I (2000).  These range 
of motion findings were essentially unchanged compared to the 
previous VA examination findings of October 1998 (he had 
slightly worsening dorsiflexion on the 2000 examination - 
45/70 degrees of motion on the 1998 exam, but he had improved 
ulnar deviation - 25/45 on the prior examination compared to 
the aforementioned 30/45).  Other pertinent findings on the 
2000 VA examination showed that he had full range of motion 
of his fingers and good sensation/strength in his fingers.  
In addition, his radial pulse was palpable and he had 
negative Phalen and Tinel sign tests.  However, he had some 
tenderness over the dorsum of the wrist, particularly at the 
distal radiocarpal joint.  X-rays showed that the anterior 
surface of the distal radius was tilted dorsally to about 20 
degrees and he had some radial shortening.  He also had some 
hypertrophic bone formed in the region of the radial styloid 
and there was nonunion of the ulnar styloid.  Additionally, 
x-rays showed some sclerosis of the subchondral bone of the 
distal radius with narrowing of the radial carpal cartilage.  
Based on the VA examination findings and x-ray results, the 
examiner diagnosed the appellant's condition as traumatic 
arthritis of the right wrist.

Dr. Savoie's report dated in May 2000 was significant for the 
following findings pertinent to the right wrist:

I had the opportunity to review [the 
appellant's] right wrist and his left 
wrist today, 4 years after his initial 
evaluation in 1996.  His right wrist has 
gotten somewhat worse.  The arthritic 
changes over the radial styloid and 
scaphoid have gotten worse; the cyst in 
the scaphoid has gotten worse.  The 
entire arthritic process has worsened 
considerably.  Basically, he has no 
motion in the wrist and would probably 
benefit from either a wrist fusion or 
proximal row carpectomy and I would defer 
to Dr. Breeland.  Right now, I think the 
arthritis is so far along that wrist 
fusion would be more indicated along with 
carpal tunnel release rather than 
proximal row carpectomy.

After review of all material issues of fact and law, the 
Board finds that the appellant's right wrist disability has 
increased in severity due to the arthritic-type pain 
complaints and findings that now warrant entitlement to a 
separate rating of 20 percent under Diagnostic Code 5010, 
which combined with his current rating of 20 percent under 
Code 5211 results in an increased rating to 40 percent.  See 
38 C.F.R. § 4.25 (2000) (combined ratings table).  However, 
the Board also finds that a preponderance of the evidence 
found probative to this claim is against entitlement to more 
than a combined 40 percent schedular evaluation for this 
disability.

As noted above, the General Counsel has held that VA must 
consider whether an increased schedular or separate rating 
may be in order pursuant to 38 C.F.R. § 4.59 on the basis of 
painful motion "with joint or periarticular pathology."  
See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  On this 
point, the General Counsel further held that the Board's 
consideration of sections 4.40, 4.45 and 4.59 depended on 
whether the disability was rated under a specific diagnostic 
code that did not involve limitation of motion and where 
another diagnostic code based on limitation of motion was 
potentially applicable.  In this case, the appellant's right 
wrist disability is presently rated under a code that is not 
based specifically on limitation of motion (Code 5211), 
although it is very clear from the medical examination and x-
ray evidence that his disability should also be rated under 
Code 5010 for arthritic pathology, which as noted above, is 
the primary disabling aspect of his condition at that time as 
opposed to any increased Code 5211-impairment that is based 
only on nonunion of the lower half of the ulna.  Code 5010 
provides a 20 percent rating for x-ray evidence of arthritis 
in 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  The 
radiographic findings made on the March 2000 VA examination 
and discussed by Dr. Savoie in his report of May 2000, read 
together with the appellant's current complaints of pain in 
his right hand and the limitations he experiences as a 
result, reflect in the Board's view a new and separate 
disability apart from impairment caused by the old nonunion 
of the ulna due to traumatic arthritis in multiple minor 
joints of the right wrist.  See 38 C.F.R. § 4.45(f) (2000) 
(wrist is a major joint while multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities considered groups of minor joints).  The medical 
findings discussed above clearly support a finding that he 
has separately ratable impairment due to worsening arthritic 
changes in his right wrist.  Dr. Savoie's recent report on 
this matter is particularly persuasive in this regard.  
Accordingly, the Board finds that the appellant's disability 
is now entitled to a separate rating of 20 percent under 
Diagnostic Code 5010.

As there is no specific evidence that a higher rating under 
Code 5211 is indicated (findings do not show that he has 
nonunion in the upper half of the ulna, with false movement, 
but without bone loss or deformity), entitlement to a higher 
rating under those criteria is not in order.  The other 
diagnostic codes germane to this kind of disability also do 
not provide a basis to award a higher schedular rating; for 
example, the medical evidence in the claims file does not 
show that he cannot move his wrist at all (ankylosis or hand 
fixed in supination or pronation) or that he has nonunion of 
the radius in the lower half with false movement (Codes 5212, 
5213 and 5214).

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
level of disability.  See Francisco, 7 Vet. App. at 58.  In 
this regard, the appellant is not shown to be qualified to 
render a medical diagnosis or opinion.  Hence, his views as 
to the etiology of his pain complaints and/or the extent of 
functional impairment in his wrist over and above the levels 
now assigned by this decision are outweighed by the medical 
evidence of record cited above.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay assertions will not support 
a finding on questions requiring medical expertise or 
knowledge).

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against a higher combined rating of 40 percent under 
Codes 5010, 5211), the Board finds that the evidence in this 
case is not so evenly balanced so as to a higher level of 
compensation through application of the benefit of the doubt 
rule.  38 C.F.R. §§ 3.102, 4.3 (2000).

The RO declined referral of the appellant's claim seeking 
increased rating for his right wrist disability on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2000).  
The Board agrees as it does not appear from review of the 
evidence that referral for consideration of an extraschedular 
rating is indicated.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this regard, the schedular evaluations assigned for the 
appellant's right wrist disability (20 percent under Code 
5211 and the now-assigned separate rating of 20 percent under 
Code 5010) described above are not deemed to be inadequate.  
As fully detailed above, the medical evidence does not 
reflect that the appellant's disability warrants entitlement 
to increased compensation for the levels presently assigned 
(combined rating of 40 percent) under the schedular criteria 
and hence, it does not appear that he has an "exceptional or 
unusual" disability.  It is not shown by the evidence that 
the appellant has required hospitalization in the recent past 
for this disability (since 1991).  There is also no evidence 
of regular outpatient care for this disability.  With respect 
to employment, it is not claimed or shown by the record 
evidence that the appellant currently suffers from any 
employment handicap due to his right wrist; he has been 
retired for many years at this point in time.  Hence, in the 
absence of any evidence which reflects that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, marked interference with 
employment is not shown.  Accordingly, the Board concludes 
referral under section 3.321(b)(1) for extraschedular 
consideration is not in order.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A), 
no undue prejudice to the appellant is evident by the Board's 
disposition herein.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decisions 
and statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, the record shows that the RO made reasonable 
efforts to obtain relevant records and there is no indication 
from the appellant that there is any additional outstanding 
evidence which would be relevant to this claim.


ORDER

A separate rating of 20 percent for traumatic arthritis, 
resulting in a combined rating of 40 percent, but no higher, 
for the appellant's right wrist disability is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

